COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 CARLTON PRIESTER,                             '
                                                               No. 08-13-00278-CR
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                                243rd District Court
 STATE OF TEXAS,                               '
                                                             of El Paso County, Texas
                                               '
                            State.
                                                '              (TC# 20130D02625)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until April 1, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joseph D. Vasquez, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before April 1, 2014.

       IT IS SO ORDERED this 19th day of March, 2014.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.